UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2405


LLOYD B. COLE,

                    Plaintiff - Appellant,

             v.

WAL-MART STORES, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:16-cv-00419-MFU-RSB)


Submitted: May 10, 2018                                           Decided: May 23, 2018


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard W. Davis, Jr., DAVIS, DAVIS & DAVIS, Radford, Virginia, for Appellant. C.
Kailani Memmer, Victor S. Skaff, III, GLENN ROBINSON CATHEY MEMMER &
SKAFF PLC, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lloyd B. Cole appeals the district court’s order granting summary judgment for

Wal-Mart Stores, Inc., in this slip-and-fall action. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Cole v. Wal-Mart Stores, Inc., No. 7:16-cv-00419-MFU-RSB (W.D. Va. Nov. 7, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                            AFFIRMED




                                           2